Citation Nr: 1448229	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-31 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for liver disease, to include hepatitis A.

2.  Entitlement to higher initial ratings for temporomandibular joint (TMJ) dysfunction rated as noncompensable from February 1, 2004, and 10 percent disabling from September 18, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to July 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In April 2009, a hearing was held before a Decision Review Officer (DRO).  A copy of the hearing transcript is associated with the claims file.

In August 2012 the Board, among other things, remanded the above issues for additional development.  While the appeal was in remand status the agency of original jurisdiction (AOJ) in a March 2012 rating decision granted the Veteran service connection for a left pectoral disability and left epididymitis as well as granted a 10 percent rating for TMJ dysfunction effective from September 18, 2012.  Therefore, the Board finds that these other service connection claims are no longer in appellate status and the rating claim is characterized as it appears on the first page of this decisions.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue); Also see AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).



FINDINGS OF FACT

1.  The Veteran's liver disease, diagnosed as a fatty liver, is due to his service-connected diabetes mellitus.

2.  From February 1, 2004, the Veteran's TMJ dysfunction is manifested by competent and credible complaints of pain but his inter-incisal range of motion is not limited to 30 millimeter (mm) or less even taking into his complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for liver disease, diagnosed as a fatty liver, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.102 (2014).

2.  From February 1, 2004, the criteria for establishing a 10 percent rating, but no higher, for TMJ dysfunction have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.150, Diagnostic Codes 9905 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the claim of service connection for liver disease, the Board finds that a discussion of the VCAA is not required because the decision below is granting this claim.

As to the claim for higher initial ratings for TMJ dysfunction, the Veteran is challenging the initial evaluations assigned following the grant of service connection for the disability.  In Dingess, the Court also held that in cases where service connection has been granted and initial disability evaluations have been assigned, the service connection claims have been more than substantiated, they have been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision, the statement of the case, the supplemental statement of the case, and Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records and his records from the Dr. Joseph B. Goldstein and the Chicago VA Medical Center.  See 38 U.S.C.A. § 5103A(b).  

The record shows that the Veteran was afforded VA examinations in March 2007 and September 2012.  The Board finds that these examinations are adequate to adjudicate the claim as they provide sufficient detail to rate the disability under the applicable schedular criteria.  See 38 U.S.C.A. § 5103A(b).  As to the post-Remand VA examination, the Board finds for the same reason that it substantially complied with the Remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the claims files including the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claim

The Veteran and his representative contend, in essence, that the appellant's current liver disease is either due to the hepatitis A he was diagnosed with while on active duty or due to his service-connected diabetes mellitus.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2013).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

There was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to the claim of secondary service connection for liver disease under 38 C.F.R. § 3.310, the Veteran has been service-connected for diabetes mellitus since April 2009.  The post-service record shows the Veteran's was diagnosed with a fatty liver by the September 2012 VA examiner.  Therefore, the Board finds that he has a current disability.  See Allen; also see McClain.

As to a relationship between the liver disease, diagnosed as a fatty liver, and the Veteran's service-connected diabetes mellitus, the September 2012 VA examiner opined that the fatty liver was due to, among other things, his service-connected diabetes mellitus.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). 

Thus, the most probative evidence of record shows (1) the Veteran is service-connected for diabetes mellitus, (2) he has a diagnosis of a fatty liver, and (3) his fatty liver is attributable to his service-connected diabetes mellitus.  See 38 C.F.R. § 3.310; Allen.  Based on the totality of the lay and medical evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of secondary service connection for liver disease diagnosed as a fatty liver.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Rating Claim

The Veteran maintains that his TMJ dysfunction warrants at least a compensable rating at all times during the pendency of the appeal, if not more, because of the severity of his adverse symptomatology.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The February 2007 rating decision granted service connection for a TMJ dysfunction and assigned it a non compensable rating under 38 C.F.R. § 4.150, Diagnostic Code 9905, effective from February 1, 2004.  A March 2013 rating decision assigned the TMJ dysfunction a 10 percent rating, also under 38 C.F.R. § 4.150, Diagnostic Code 9905, effective from September 18, 2012.   

Pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9905, limited motion of temporomandibular articulation is rated as follows: a 10 percent disability rating applies where the Veteran's range of lateral excursion is 0 to 4 mm, or where his inter-incisal range of motion is 31 to 40 mm; ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  A 20 percent disability rating applies where the Veteran's inter-incisal range of motion is 21 to 30 mm.  A 30 percent disability rating applies where the Veteran's inter-incisal range of motion is 11 to 20 mm.  A 40 percent disability rating applies where the Veteran's inter-incisal range of motion is 0 to 10 mm. 

With respect to disabilities involving the musculoskeletal system, including the jaw, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

With the above criteria in mind, the Board notes that at all times during the pendency of the appeal the Veteran had complained of pain/popping with opening his mouth.  Moreover, when examined by VA in March 2007 the Veteran complained of pain with jaw motion and the examiner diagnosed a slight TMJ problem despite reporting no limitation of motion.  At the September 2012 VA examination, the Veteran complained of mandible pain with lateral excursion and talking but the range of lateral excursion was greater than 40 mm after three repetitions (averaging 49 mm).  The Board finds the Veteran complaints of jaw pain both competent and credible because it is something he can feel and it is consistent with the nature of his service connected disability.  See Davidson.  Therefore, taking into account the Court's holding in Burton as well as 38 C.F.R. § 4.59, the Board finds that the Veteran's adverse symptomatology meets the criteria for a 10 percent rating for TMJ dysfunction under 38 C.F.R. § 4.150, Diagnostic Code 9905. Moreover, because the severity of the Veteran's adverse symptomatology has been substantially the same throughout the period of time during which his claim has been pending, the Board finds that this 10 percent rating is effective from February 1, 2004, and a staged rating is not warranted.  Fenderson.

As to a rating in excess of 10 percent for his TMJ dysfunction at any time from February 1, 2004, the Board finds that even taking into account the Court's holdings in Burton and DeLuca as well as 38 C.F.R. §§ 4.40, 4.45, 4.59, the criteria for a rating in excess of 10 percent for TMJ dysfunction have not been met.  The Board has reached this conclusion because the inter-incisal range of motion at the Veteran's VA examinations was not limited to at least 30 mm even taking into account his complaints of pain because there was no limitation of motion at the March 2007 VA examination and greater than 40 mm of motion after three repetitions (averaging 49 mm) with no objective evidence of pain at the September 2012 VA examination.  Moreover, nothing in the Veteran's treatment records show his inter-incisal range of motion to be worse than what was reported at his VA examinations.  Therefore, since VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions and the VA range of motion studies are not contradicted by any other medical opinion of record, the Board finds that the criteria for a rating in excess of 10 percent for TMJ dysfunction under Diagnostic Code 9905 have not been met even when taking into account the Veteran's complaints of pain.  See Colvin.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson.

Further, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal. 

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, even taking into account the Veteran's other service connected disabilities, the Board finds that nothing in Johnson changes the above reasoning.  

In reaching the above conclusion, the Board has also not overlooked the Veteran's own statements in support of his claim for a higher rating.  In this regard, the Veteran is credible to report on what he sees and feels such as pain and limitation of motion.  See Davidson.  However, the Board finds more probative the medical opinions as to the severity of the disability provided by the experts at the VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

The Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims she is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed, and the evidence of record does not suggest, that the disability on appeal prevents him from obtaining and/or maintaining employment.  In fact, the September 2012 VA examiner opined that it did not and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.


ORDER

Service connection for liver disease, diagnosed as a fatty liver, is granted.

From February 1, 2004, a rating of 10 percent, but no more, for TMJ dysfunction is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


